Case 1:15-cv-11587-DLC Document 99-1 Filed 09/27/19 Page 1 of 3




                  Exhibit A
                                       Ofe/fZ-
           Case 1:15-cv-11587-DLC Document   99-1 Filed 09/27/19 Page 2 of 3




                                                C O M M O N W E A LT H O F M A S S A C H U S E T T S

                  SUFFOLK, SS.                                                   SUPERIOR COURT
                                                                                  T R I A L C O U RT D E PA RT M E N T
                                                                                 jf)(5UKxteA pLclolCc

Notice            sent                                                             j rtww COVJ.V'
^/^^/^bAMARIS JUSTINIANO, as the Personal
              Representative of the Estate of WTLFREDO
D!& k!JUSTINIANO, JR..
G.N.C.                                                                         I SWocU.'^ <30^ (cv K. A-v ^ P
J . P. L .            .    .      Plaintiff,
M . E . B .
M . M . . , L L P.                                                             WaVxw ftUJS«o<a>
S     E       C
a! g! department of state POLICE,
A.                &             G.                                                H C|^\^.-s. fnT "Vvo
N'         A.             R.      Defendant,                                     fAuoWiusi-'ifo'u." °1
c.    P.      M.
S. M.
C*>C* & C«}P*C*                                                                  Kevi^uoS -b<^ 'Ke. MtPtstS SLOV-D^ a
                                                                                 k TA M ' l ' U P — r \ _ 1 ' - T j f t l i Av 3 L .
I: I "                                                     C G N S O L I D. .fyAT E pF w
                                                                                       T Xm
                                                                                          X X r. .v
                                                                                                  . Ve ^X ' X K .   7-
                                                                            6r»,aptJwAtiM vVuW-
                                                                                        lido-          .         'TK«.                 ^
              DAMARIS JUSTINIANO, as the Personal
              Representative of the Estate of WILFRED(
              JUSTINIANO, JR.,


                                                                                'V\aftAr- A"iS84CVM2(n^ t-WciNuJ"
                           P l a i n t i ff ,



                                                                                       (Formerly in Bristol County as Tyver-t-Wri-
              TODD H. CARRANZA, M.D., GUILLER]                                          CivilAction No. 1675cv531) Su/pptsr^
              GONZALEZ, M.D., SOUTHCOAST
              HOSPITALS GROUP, INC., and MEDICI
              PSYCHIATRY SERVICES, LLC,
                                                                                    uO^WKcO
                               DefendafttsT"^                         ,
                                                                                  ooKiiK'^< moW^ WA.tsw^

                                                                                         03?IN^ C.<rftuA-_T:
                                           QTON TO COMPEIJ3H^TMENT OF STATE POLICE TO
                                           ROBBCe-RECOKM RELATING TO TROOPER WALKER
Case 1:15-cv-11587-DLC Document 99-1 Filed 09/27/19 Page 3 of 3
